t c no united_states tax_court estate of wayne-chi young deceased tsai-hsiu hsu yang executrix petitioner v commissioner of internal revenue respondent docket no filed date decedent and his wife yang owned real_property in california a community_property_state decedent's federal estate_tax_return reported percent of the date of death value of the property as decedent's interest therein under sec_2033 i r c and then claimed a 15-percent fractional_interest_discount under 680_f2d_1248 9th cir after filing the estate_tax_return p obtained a state trial_court decree which adjudicated decedent's interest in certain property r was not a party to the state court_proceeding r determined that decedent and yang held the property as joint_tenants with right_of_survivorship as stated in the deeds therefore r determined that decedent's gross_estate included half the value of the property under sec_2040 i r c and disallowed the 15-percent fractional_interest_discount held the state trial court's decree does not bind this court for federal estate_tax purposes further p has failed to overcome the presumption of joint_tenancy with right_of_survivorship created by the deeds under california law held further to deal with the inherent characteristics of joint_tenancy with right_of_survivorship sec_2031 i r c and sec_2040 i r c provide an explicit approach to valuing joint_tenancy fractional interest discounts and lack of marketability discounts are inapplicable to the valuation of joint_tenancy under sec_2040 i r c held further p is liable for the addition_to_tax for late filing under sec_6651 i r c lance m weagant and randall d fowler for petitioner dwight m montgomery for respondent wright judge respondent determined a deficiency of dollar_figure in petitioner's federal estate_tax and an addition_to_tax under sec_6651 a in the amount of dollar_figure after concessions by the parties the issues remaining are whether decedent's property interest in the young property was an interest in joint_tenancy or in community_property we hold that decedent held the property in joint_tenancy whether a fractional_interest_discount or a lack of marketability discount is applicable to the young property we hold that a discount is inapplicable all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated whether petitioner is liable for an addition_to_tax for late filing under sec_6651 we hold that petitioner is liable findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference tsai-hsiu hsu yang yang also known as tsai-hsiu hsu young is executrix of the estate petitioner of wayne-chi young deceased decedent yang was decedent's wife collectively the youngs at all material times yang and decedent were residents of the state of california a community_property_state at all times relevant to this case neither decedent nor yang was a citizen_of_the_united_states but they were residents of the united_states decedent died on date at the time of decedent's death the executrix yang knew that the assets of the estate exceeded dollar_figure on date petitioner filed form_4768 application_for extension of time to file a return and or pay u s estate and generation-skipping_transfer taxes requesting an extension of time to file the return and to pay the estate_tax to date on date respondent approved petitioner's application_for extension of time to file and pay before date petitioner filed a second form_4768 requesting an additional extension to file the return and to pay the estate_tax to date on date respondent denied petitioner's application_for extension of time to file but approved the application_for extension to pay on date petitioner filed the estate's form_706 united_states estate and generation-skipping_transfer_tax return wang a certified_public_accountant helped in petitioner's filing of the return at the time of decedent's death decedent and yang owned the following five real properties collectively the young property each of which they had acquired by deed as husband and wife as joint_tenants the bixby knolls motel located pincite long beach boulevard in long beach california which was purchased by decedent and yang on date a condominium located pincite north moore avenue a in monterey park california which was purchased by decedent and yang on date the oak tree inn located pincite west huntington drive in monrovia california which was purchased by decedent and yang on date a condominium located pincite birkdale in el monte california which was purchased by decedent and yang on date and a house located pincite vallecito drive in hacienda heights california which was purchased by decedent and yang on date at no time prior to decedent's death did decedent or yang execute a writing to change their legal_title as husband and wife as joint_tenants in the properties on decedent's_estate tax_return petitioner excluded one- half of the value of the young property claiming decedent's property interest in the young property was in the nature of community_property petitioner also claimed a fractional_interest_discount of percent on the young property citing 680_f2d_1248 9th cir respondent determined that petitioner was not entitled to the fractional_interest_discount the following table shows the value of each young property less the proportion of value excluded from the gross_estate as stated by petitioner and as determined by respondent property petitioner's calculations respondent's determination bixby knolls hotel condo- monterey park oak tree inn condo- el monte house in hacienda heights less less value of property value of property dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number community interest interest propstra discount of none petitioner filed a spousal property petition in the superior court of california county of los angeles alleging that the young property was community_property after a hearing the superior court of california county of los angeles in a spousal property order dated date found that the young property was community_property or quasi-community_property belonging one-half to each spouse and passing one hundred percent to tsai-hsiu hsu young the surviving_spouse issue joint_tenancy or community_property opinion it has been established that what constitutes an interest in property held by a person within a state is a matter of state law 326_us_340 282_us_101 in 387_us_456 the supreme court held that state law as announced by the highest court of the state is to be followed if there is no decision by that court then federal authorities must apply what they find to be the state law after giving 'proper regard' to relevant rulings of other courts of the state in this respect it may be said to be in effect sitting as a state court id pincite citing 350_us_198 on the other hand once property rights are determined under state law federal_law is utilized to decide the tax consequences 363_us_509 309_us_78 in this case with the young property being situated in california california property law determines the nature of decedent's interest in the young property under california law a husband and wife may hold property as joint_tenants tenants in common or as community_property cal civ code sec west however property cannot be both joint_tenancy and community_property as these two types of interests are mutually exclusive sandrini v ambrosetti p 2d cal dist ct app schindler v schindler p 2d cal dist ct app joint_tenancy is defined as a joint interest owned by two or more persons in equal shares by a title created by a single will or transfer when expressly declared in the will or transfer to be a joint_tenancy or by transfer from a sole owner to himself or herself and others or from tenants in common or joint_tenants to themselves or some of them or to themselves or any of them and others or from a husband and wife when holding title as community_property or otherwise to themselves or to themselves and others or to one of them and to another or others when expressly declared in the transfer to be a joint_tenancy or when granted or devised to executors or trustees as joint_tenants cal civ code sec_683 west community_property is defined as property acquired by husband and wife or either during marriage when not acquired as the separate_property of either cal civ code sec west under california law property acquired by spouses during wedlock is statutorily presumed to be community_property cal civ code sec west however where a husband and wife take property by deed as joint_tenants the presumption of community_property is rebutted schindler v schindler supra pincite siberell v siberell p 2d cal property held by husband and wife in joint_tenancy form is subject_to a rebuttable_presumption that the character of the property is as set forth in the deed schindler v schindler supra pincite the presumption created by the deed may be rebutted by evidence that the character of the property was changed or affected by an agreement or common understanding or inferred from the conduct and declarations of the spouses estate of herzog v commissioner tcmemo_1992_193 citing estate of blair v blair cal app 3d cal rptr estate of levine v levine cal app 3d cal rptr estate of wilson cal app 3d cal rptr parol evidence may be admitted to establish that the real_property was intended to be community_property though title was taken by husband and wife as joint_tenants 154_f2d_758 9th cir however there must be a mutual intent of the spouses to transmute their interests in the land into community_property 35_tc_962 when evidence is introduced indicating an intent to hold the property as community_property we must decide whether petitioner's evidence overcomes the presumption created by the form in which title was taken id in this case each deed of the young property stated that decedent and yang took title as husband and wife as joint_tenants according to california law this creates a rebuttable_presumption that the young property was joint_tenancy as stated in the deeds to rebut this presumption petitioner relies on the superior court of california's determination that the young property was community_property and on the surviving spouse's testimony regarding the intent of the parties superior court decree following decedent's death petitioner filed a spousal property petition in the superior court of california county of los angeles in the spousal order the court found that the young property was community_property or quasi-community_property belonging one-half to each spouse and passing one hundred percent to tsai-hsiu hsu young the surviving_spouse petitioner argues that the spousal property order entered by the superior court of the state of california precludes respondent from arguing that the young property was joint_tenancy under california law in determining the binding or persuasive effect of state court decrees on federal courts interpreting the application of state law the supreme court has acknowledged that where state law governs the ownership of property as here the state's highest court is the best authority on its own law 387_us_456 citing 304_us_64 a federal court in a federal estate_tax controversy is not conclusively bound by a state trial court's adjudication id the ruling of an intermediate appellate state court is not to be disregarded by a federal court unless it is considered that the state's highest court would decide otherwise id if there is no decision by the state's highest court the federal court must do the best it can to discern what such state's highest court would decide id 54_tc_633 while a hearing occurred in regard to the petition only the final order was submitted into evidence in regard to the california superior court's basis for its determination without other evidence we cannot rule out that respondent if present at the california court would have prevailed in opposing petitioner's petition that the property was community_property see estate of rowan v commissioner supra pincite the evidence before us does not show that the proceeding in the superior court was a bona_fide adversarial litigation therefore we conclude that we are not bound by the superior court of california's determination intent of parties evidence is admissible to show that a husband and wife who took property as joint_tenants actually intended it to be community_property sears v rule p 2d cal tomaier v tomaier p 2d cal separate_property may be converted to community_property by oral agreement proven by the acts and conduct of the parties in dealing with the property however the evidence must be sufficient to support a finding adverse to record title bernatas v honnert in re bernatas' estate p 2d cal dist ct app a mistaken belief about the nature of the property or intent communicated to the other spouse about converting the property from one form to another without more will not rebut the presumption raised by the form of deed by which such property was acquired by husband and wife edwards v dietrich p 2d cal dist ct app petitioner primarily relies upon yang's testimony in her written_statement yang stated that she and decedent always viewed the marital accumulations as community_property according to yang the youngs thought the property was community_property at trial yang stated that her understanding was that the ownership of the property was such that each one gets half upon divorce each one gets a half if yang predeceased decedent then he will become the executrix or or i could will to him or to the children in regard to managing the oak tree inn yang and decedent would hire a manager the youngs were informed by real_estate brokers that title should be taken as joint_tenancy in order to avoid probate however at trial yang testified that she believed she relied on the broker's advice but in regard to the bixby knolls hotel yang could not remember whether the real_estate broker told the youngs to hold title in joint_tenancy yang testified that they did not consult an attorney regarding title to the young property in regard to title she figured it's -- belong to both of us petitioner asserts that yang's testimony at trial is consistent with her written statements regarding the mutual understanding and further asserts that no contrary evidence was presented by respondent first we note it is petitioner's burden to show that the young property was held other than as stated in the deed we are presented with yang's statement that each one gets half petitioner did not present any other testimony to support yang's statements in evaluating her statements which were translated we understand the language barrier created because yang cannot read write or speak english however we are not satisfied that yang understood the distinctions between community_property and joint_tenancy considering the record we do not find a mutual understanding that decedent and yang took title other than as stated in the deed transmutation into community_property in california the law is settled that a husband and wife may agree with respect to the character of the property which they hold and may transmute their property from one status to another by agreement 18_tc_488 citing in re watkins 219_f2d_400 9th cir tompkins v bishop p 2d cal dist ct app see cal civ code sec west to be valid any such transmutation of real_property occurring after date must be made in writing by an express declaration and satisfy the other requirements in california civil code section west see orr v petersen estate of petersen cal california civil code sec west was later repealed in but it was continued in california family code sec b west california civil code sec was repealed and continued without substantive change in california family code sec_852 west california family code secs and were operative date because decedent died in continued rptr 2d cal ct app an express declaration requires language which expressly states that the characterization or ownership of the property is being changed bolton v macdonald in re estate of macdonald p 2d cal on the other hand transmutations occurring before date do not need to be written prior to date there was little in the way of requisite formalities all that was required was substantial credible and relevant evidence weaver v weaver in re marriage of weaver cal rptr cal ct app citations omitted out of the five properties constituting the young property only the bixby knolls motel was purchased prior to date therefore in regard to the other four properties in order for a transmutation to be valid it must be made in a writing by an express declaration petitioner admitted that at no time prior to decedent's death in june of did decedent or yang execute a writing to change their legal_title as husband and wife as joint_tenants in the properties further petitioner did not present any other writing which would satisfy the express declaration requirement we find that there was no valid transmutation for the following parcels of the young property which were acquired after date condo continued california civil code secs and are the applicable sections at monterrey park oak tree inn condo in el monte and house in hacienda heights we reject petitioner's argument that the language in decedent's will transmuted the property from joint_tenancy into community_property petitioner points to the fact that decedent's will makes no mention of joint_tenancy property but refers to community_property decedent's will was executed on date as of that date only one of the five properties making up the young property was owned by decedent and his wife further the language in the will does not meet the standard of an express declaration to change characterization or ownership of property the will merely provides that all of decedent's properties both real and personal be devised to yang this provision and the provision referring to decedent's one-half interest in the community_property have no impact on decedent's interest held in joint_tenancy property we find decedent's failure to mention joint_tenancy in his will to be of little significance because under the law joint_tenancy cannot be devised we note that decedent provided that inheritance estate or other death taxes attributable to the probate_estate and to any property or transfer of property outside my probate_estate be paid the language property outside my probate_estate implies that decedent's property might pass outside the probate_estate which would cover joint_tenancy with right_of_survivorship in regard to the bixby knolls motel which was purchased on date there was no evidence presented to establish that decedent and yang transmuted the bixby knolls motel into community_property by an agreement oral or written prior to date there was no evidence presented to support a finding that decedent and or yang intended to transmute the bixby knolls motel into community_property therefore we find that the youngs did not effectively transmute the young property from joint_tenancy into community_property conclusion from the record we conclude that the evidence presented by petitioner has not overcome the presumption of joint_tenancy therefore decedent and yang held the young property as joint_tenants with the right_of_survivorship issue discount issue having determined that the young property was held in joint_tenancy under state law we now turn to the federal estate_tax aspects of the case in determining an estate's tax_liability the gross_estate must be defined sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part sections the value at the time of his death of all property real or personal tangible or intangible wherever situated it provides that the time of valuation is at the date of decedent's death or the alternate_valuation_date as provided by sec_2032 value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 92_tc_312 63_tc_485 sec_20_2031-1 estate_tax regs the willing seller and the willing buyer are hypothetical rather than specific individuals or entities 658_f2d_999 5th cir the determination of value is to be made as of the valuation_date and knowledge of unforeseeable future events that may have affected the value cannot be attributed to the hypothetical buyer or seller sec_20_2031-1 estate_tax regs real_estate_valuation is a question of fact to be resolved on the basis of the entire record 674_f2d_761 9th cir 64_tc_889 after determining the gross value of the property there may be adjustments upward or downward for such factors affecting value as minority discounts discounts for lack of marketability control premiums and fractional interest discounts see 79_tc_938 discussing a minority discount 72_tc_1062 discussing a discount for lack of marketability for stock estate of o'keeffe v commissioner tcmemo_1992_210 discussing blockage discounts for works_of_art estate of salsbury v commissioner tcmemo_1975_333 discussing control premiums petitioner bears the burden to show that respondent was incorrect in disallowing the fractional_interest_discount for the young property rule a sec_2031 directs attention to other sections to determine what property and to what extent is included in the gross_estate sec_2033 provides that there shall be included in the value of the gross_estate the value of all property to the extent of the decedent's interest therein at the time of his death because at death the decedent does not own an interest in joint_tenancy sec_2033 is inapplicable to joint_tenancy sec_2040 provides in relevant part that the value of the gross_estate shall include the value of all property to the extent of the interest therein held as joint_tenants with the minority discount normally applies with respect to the ownership of stock comprising less than percent of the voting_stock of a closely_held_corporation so the owner does not have significant control_over the operations on the other hand a control premium may be applicable when the block of stock represents control of the corporation right_of_survivorship by the decedent and any other person except such part of the value that is attributable to the amount of consideration in money_or_money's_worth furnished by the surviving joint tenant sec_2040 sec_20_2040-1 estate_tax regs in applying that exception the entire value of jointly held property is included in a decedent's gross_estate unless the executor submits facts sufficient to show that property was not acquired entirely with consideration furnished by the decedent or was acquired by the decedent and the other joint owner or owners by gift bequest devise or inheritance 56_tc_579 sec_20_2040-1 estate_tax regs if part of the consideration is found to have been contributed by the surviving joint tenant then the part of the value of the property as is proportionate to such consideration is excluded from the decedent's gross_estate sec_20_2040-1 estate_tax regs notwithstanding sec_2040 sec_2040 provides that in the case of any qualified_joint_interest the value included in the gross_estate is one-half of the value of the qualified_joint_interest sec_2040 defines qualified_joint_interest to include property held by the decedent and the decedent's spouse as joint_tenants with right_of_survivorship but only if the decedent and the spouse of the decedent are the only joint_tenants however sec_2056 provides that if the surviving_spouse of the decedent is not a citizen_of_the_united_states sec_2040 shall not apply having determined that the young property was held in joint_tenancy sec_2040 along with sec_2031 is applicable yang the surviving_spouse of decedent held the young property in joint_tenancy with decedent because yang is not a citizen_of_the_united_states sec_2056 applies making sec_2040 inapplicable instead sec_2040 is applicable during trial and respondent's opening brief respondent relied on the application of sec_2040 in the reply brief respondent noted the mistake of relying on sec_2040 and stated that sec_2040 is applicable in order to avoid prejudice to petitioner respondent concedes the value of the joint_tenancy included in the gross_estate to be one-half of the entire value of the young property not the full value normally sec_2040 starts with the full inclusion of the value of the joint_tenancy in the gross_estate of the first joint tenant to die in order to reduce this inclusion there is a strict tracing of contributions by the surviving joint tenant because petitioner and respondent were relying at trial upon the application of sec_2040 the record that they presented while respondent noted the mistake on reply brief during opening statement at trial petitioner's counsel acknowledged the interplay of sec_2040 and sec_2056 does not enable us to determine the contributions of the spouses as contemplated under sec_2040 in light of respondent's concession that the valuation of the joint_tenancy in decedent's gross_estate is to be one-half we shall assume that yang the surviving_spouse traced one-half of the contributions for the young property both parties have agreed on the value of each entire parcel included in the young property bixby knolls hotel dollar_figure condo - monterey park dollar_figure oak tree inn dollar_figure condo - el monte dollar_figure and house - hacienda heights dollar_figure the dispute between the parties that we must resolve is whether and to what extent a fractional_interest_discount or a lack of marketability discount which has been allowed in regard to tenancy_in_common and community_property should be applied to decedent's property held in joint_tenancy with right_of_survivorship petitioner argues that sec_2040 is an includability section determining the interest in the gross_estate not a valuation section petitioner notes that sec_2040 like sec_2033 contains the language to the extent of the interest therein after determining the inclusion of property under sec_2033 or sec_2040 petitioner argues that sec_2031 sec_2032 and sec_2032a determine the value therefore with the same goal in sec_2033 and sec_2040 petitioner argues that the language of sec_2040 cannot be construed to prohibit fractional interest discounts and lack of marketability discounts while such valuation discounts have been allowed under sec_2033 in cases dealing with sec_2033 the rationale for a fractional_interest_discount is based on the rights of the tenants in common under local law arising from the unity of interest and unity of possession a fractional_interest_discount may be appropriate when a partial interest in property would sell for less than its proportionate share estate of iacono v commissioner tcmemo_1980_520 for example decedent owns real_property a with x as tenants in common while decedent has an undivided one-half interest in the property a willing buyer may discount the value of decedent's interest in property a due to the fact that a buyer of such interest would own the property concurrently with the other tenant in common and as such there is the inconvenience of dealing with several owners partition suits and potential disagreements among the owners see estate of barclay v commissioner 2_bta_696 estate of youle v commissioner tcmemo_1989_138 discounts for lack of marketability arise from the inherent difficulty in the sale of the asset in arguing for the application of fractional interest discounts and or lack of marketability discounts in the context of sec_2040 petitioner primarily relies on the court_of_appeals for the ninth circuit's decision in 680_f2d_1248 9th cir where a fractional_interest_discount was allowed for community_property under sec_2033 in propstra the ninth circuit upheld a 15-percent discount in the value of the decedent's undivided one-half interest_in_real_property held as community_property id pincite the court noted that the federal estate_tax is an excise_tax levied on the privilege of transferring property at death id pincite citing 658_f2d_999 5th cir the amount to be taxed is valued by the property actually transferred rather than what is owned by the decedent before death or the interest held by the legatee after death id the government argued that under a unity of ownership theory a fractional_interest_discount was inapplicable because one can reasonably assume that the interest held by the estate will ultimately be sold with the other undivided_interest and that interest's proportionate share of the market_value of the whole will thereby be realized id pincite after considering the language of sec_2031 and sec_2033 the court was unwilling to impute unity of ownership principles for valuation purposes id further the court looked at the willing seller as a hypothetical seller rather the estate or any of decedent's beneficiaries id pincite2 in propstra the court allowed a fractional_interest_discount for community_property contrary to petitioner's arguments we find the situation presented in propstra is not analogous to the current situation involving joint_tenancy first propstra dealt with sec_2033 which provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein held by the decedent at the time of his death and not sec_2040 the relevant provision in our case sec_2033 looks to the interest held by the decedent at his death with community_property each spouse owns a present vested one-half interest in the community_property their respective interests in such property are individually wholly owned that is separate_property so that the decedent has no interest title or ownership marital or otherwise in the other's interest in the community_property as a result under sec_2033 one-half of the value of property held as community_property that being the decedent's interest in the property is includable in a decedent's gross_estate and the surviving spouse's one-half of the value is excluded from decedent's gross_estate in light of this propstra v united_states supra looked at the undivided one-half interest held by the decedent at his death on the other hand joint_tenancy is a distinct property interest from tenancy_in_common and community_property the right_of_survivorship is the chief characteristic that distinguishes a joint_tenancy from other interests in property 306_us_363 zeigler v bonnell p 2d cal dist ct app while a joint_tenancy may be severed by mutual agreement or by a conveyance by one of the joint_tenants during the lives of the joint_tenants the decedent cannot devise property held by the decedent and another in joint_tenancy estate of 175_f2d_657 9th cir revg 10_tc_961 joint_tenancy has been characterized as a specialized form of a life_estate with what amounts to a contingent_remainder in the fee the contingency being dependent upon which joint tenant survives id the surviving joint tenant does not secure that right from the deceased joint tenant but from the devise or conveyance by which the joint_tenancy was first created at the time of decedent's death decedent's interest in the property is extinguished with the joint_tenancy automatically passing to the surviving joint tenant by the operation of law avoiding the need for probate for example tenants in common own an undivided fraction of the whole property held as tenancy_in_common on the other hand joint_tenants own the whole property subject_to the rights of the others in order to include property held by a decedent in joint_tenancy in the decedent's gross_estate congress enacted section c in the revenue act of ch 39_stat_756 the predecessor of the current section dollar_figure the enactment of the sec c of the revenue act of ch 39_stat_756 provided that the gross_estate included sec c to the extent of the interest therein held jointly or as tenants in the entirety by the decedent and any other person or deposited in banks or other institutions in their joint names and payable to either or the survivor except such part thereof as may be shown to have originally belonged to such other person and never to have belonged to the decedent for the purpose of this title stock in a domestic_corporation owned and held by a nonresident decedent shall be deemed property within the united_states and any property of which the decedent has made a transfer or with respect to which he has created a_trust within the meaning of subdivision b of this section shall be deemed to be situated in the united_states if so situated either at the time of the transfer or the creation of the trust or at the time of the decedent's death sec_2040 reads as follows sec_2040 general_rule --the value of the gross_estate shall include the value of all property to the extent of the interest therein held as joint_tenants with right_of_survivorship by the decedent and any other person or as tenants_by_the_entirety by the decedent and spouse or deposited with any person carrying on the banking business in their joint names and payable to either or the survivor except such part thereof as may be shown to have originally belonged to such other person and never to have been received or acquired by the latter from the decedent for less than an adequate_and_full_consideration in money_or_money's_worth provided that where such property or any part thereof or part of the consideration with which such property was acquired is shown to have been at any time acquired by such other person from the decedent for less continued federal estate_tax was part of the revenue act of ch 39_stat_756 the act's main purpose was to raise revenue since its origin in the provision including joint_tenancy in the gross_estate now incorporated in sec_2040 has remained substantially unchangeddollar_figure continued than an adequate_and_full_consideration in money_or_money's_worth there shall be excepted only such part of the value of such property as is proportionate to the consideration furnished by such other person provided further that where any property has been acquired by gift bequest devise or inheritance as a tenancy_by_the_entirety by the decedent and spouse then to the extent of one-half of the value thereof or where so acquired by the decedent and any other person as joint_tenants with right_of_survivorship and their interests are not otherwise specified or fixed by law then to the extent of the value of a fractional part to be determined by dividing the value of the property by the number of joints tenants with right_of_survivorship in sec c was renumbered sec_402 and the second paragraph dealing with stock in a domestic_corporation was deleted in the revenue act of ch sec_402 42_stat_227 sec_402 read as follows sec_402 to the extent of the interest therein held jointly or as tenants in the entirety by the decedent and any other person or deposited in banks or other institutions in their joint names and payable to either or the survivor except such part thereof as may be shown to have originally belonged to such other person and never to have been received or acquired by the latter from the decedent for less than a fair consideration in money_or_money's_worth provided that where such property or any part thereof or part of the consideration with which such property was acquired is shown to have been at any time acquired by such other person from the decedent for less than a fair consideration in money_or_money's_worth there shall be excepted only such part of the value of such property as is proportionate to the consideration furnished by such other person provided further that where any continued the constitutionality of the inclusion of the full value of a joint_tenancy in decedent's gross_estate has been addressed by the supreme court in holding that the full value of a joint_tenancy and a tenancy in the entirety may constitutionally be included in decedent's gross_estate the supreme court said the question is not whether there has been in the strict sense of that word a transfer of the property by the death of the decedent or a receipt of it by right of succession but whether the death has brought into being or ripened for the survivor property rights of such character as to make appropriate the imposition of a tax upon that result which congress may call a transfer_tax a death duty or anything else it sees fit to be measured in whole or in part by the value of such rights at the joint tenant's death however and because of it the survivor for the first time became entitled to exclusive possession use and enjoyment she ceased to hold the property subject_to qualifications imposed by the law thus the death of one of the parties to the tenancy became the generating source of important and definite accession to the property rights of the other continued property has been acquired by gift bequest devise or inheritance as a tenancy in the entirety by the decedent and spouse or where so acquired by the decedent and any other person as joint_tenants and their interests are not otherwise specified or fixed by law then to the extent of one-half of the value thereof emphasis added to show the added language by the revenue act of the purpose of the added language was to remove uncertainties in the existing law relating to the interests held jointly or as tenants in the entirety s rept 67th cong 1st sess c b part in the provision was renumbered sec_302 and it was reworded to secure greater clarity s rept 68th cong 1st sess c b part in the code the provision became sec_811 then in the provision became sec_2040 281_us_497 the possession by the decedent of the right_of_survivorship justifies the inclusion in the decedent's gross_estate due to its generating source congress has the power to levy a tax upon the occasion of a joint tenant's acquiring the status of survivor at the death of the other joint tenant 306_us_363 the termination of a joint_tenancy marked by a change in the nature of ownership of property was designated by congress as an appropriate occasion for the imposition of a tax it is immaterial that congress chose to measure the amount of the tax by a percentage of the total value of the property rather than by a part or by a set sum for each such change the wisdom both of the tax and of its measurement was for congress to determine id pincite in arguing that sec_2040 is a mere includability section petitioner focuses on the language in to the extent of the interest therein according to petitioner sec_2040 merely determines the interest to be included in decedent's gross_estate in light of similar language in sec_2033 petitioner argues that discounts should be available to joint_tenancy under the valuation provision of sec_2031 we think petitioner's focus is incomplete in addition to the cited language sec_2040 also provides the following introductory language the value of the gross_estate shall include the value of all property to the extent of the interest therein held as joint_tenants with right_of_survivorship by the decedent and any other person emphasis added while petitioner categorizes sec_2031 as the only section to determine value and sec_2040 as a mere inclusion section we conclude that determining value is dependent on examining both sec_2031 and sec_2040 sec_2031 provides the starting point but it is very broad in sec_2031's accompanying regulations we learn that value is determined by looking at the willing buyer and the willing seller which then needs to be considered in conjunction with sec_2033 through sec_20_2031-1 estate_tax regs in light of this definition of value ie the willing buyer and the willing seller we go to sec_2040 in sec_2040 congress provided an explicit approach to valuing joint_tenancy to be included in the decedent's gross_estate unlike sec_2033 which looks to the actual interest held by the decedent alone ie one-half one-third or one-fourth interest sec_2040 starts with the inclusion of the entire value of the joint_tenancy property held by the decedent and any other person in the gross_estate of the first joint tenant to die and the amount to be excluded from the decedent's gross_estate is proportionate to the consideration furnished by the surviving joint tenant if part of the value of the property is shown to be attributable to consideration furnished by the survivor the amount to be excluded from the gross_estate is that portion of the entire date-of-death value of the property which the consideration furnished by the survivor bears to the total cost of acquisition and capital additions sec_2040 sec_20_2040-1 estate_tax regs stating for sec_2040 purposes it makes no difference that the survivor takes the entire_interest in the property by right_of_survivorship and that no interest therein forms a part of the decedent's_estate for purposes of administration the section has no application to property held by the decedent and any other person or persons as tenants in common the exclusion for the consideration furnished by the other joint tenant can be expressed mathematically as follows entire value of property on the date of death or alternate_valuation_date times survivor's consideration entire consideration paid amount excluded 70_tc_1077 affd without published opinion 673_f2d_1310 4th cir under the scheme of sec_2040 the amount includable in a decedent's gross_estate does not depend on a valuation of property rights actually transferred at death or on a valuation of the actual interest held by the decedent legal_title instead decedent's gross_estate includes the entire value of property held in a joint_tenancy by him and any other person except to the extent the consideration for the property was furnished by such other person see 386_f2d_404 4th cir affg 46_tc_407 contrary to petitioner's argument the statute does not inquire how much a willing buyer would pay to purchase the decedent's interest in the joint_tenancy at the date of his death because at the moment of death decedent no longer holds any interest in the property the property passes by right_of_survivorship unlike property governed by sec_2033 which passes under a decedent's will or by intestate_succession even if prior to death decedent sold his interest in the joint_tenancy and by doing so severed the joint_tenancy with right_of_survivorship the value that a willing buyer would pay does not necessarily compare to the approach taken by congress in section dollar_figure sec_2040 provides an artificial inclusion of the joint_tenancy property the entire value of the property less any contribution by the surviving joint tenant except for the statutory exclusions in sec_2040 there is no further for example a and b held property x as joint_tenants the property was purchased with funds provided solely by a during a's life a could sell his interest for roughly one-half of the entire value however if a predeceases b the inclusion in a's gross_estate would be percent allowance to account for the fact that less than the entire_interest is being includeddollar_figure as a result of this artificial inclusion we conclude that sec_2040 is not concerned with quantifying the value of the fractional interest held by the decedent as would be the case under sec_2033 the fractional_interest_discount as applied in sec_2033 is based on the notion that the interest is worth less than its proportionate share due in part to the problems of concurrent ownership these problems are created by the unity of interest and unity of possession however at the moment of death the co-ownership in joint_tenancy is severed thus alleviating the problems associated with co-ownership we similarly sec_2040 also provides its own rules it provides that the value included in the gross_estate is one-half of the value of such qualified_joint_interest once the parties have determined the value of the qualified_joint_interest then this is merely divided in half to determine the amount included in decedent's gross_estate under sec_2040 an estate would not argue that a market_discount applied due to the interplay of the marital_deduction and the step-up_in_basis while one-half of the value of the joint_tenancy is included in the gross_estate there is an accompanying marital_deduction in the same amount the marital_deduction sec_2056 provides that in determining the value of decedent's gross_estate there is allowed a deduction for the value of any interest that is included in gross_estate and that passes from the decedent to the surviving_spouse under sec_1014 the surviving_spouse has a step-up_in_basis for the portion of the joint_tenancy included in decedent's gross_estate on the other hand the marital_deduction is inapplicable when the surviving_spouse is not a citizen_of_the_united_states at the same time sec_2040 is inapplicable in that situation conclude that the young property is not entitled to a fractional_interest_discount similarly a lack of marketability discount arises from an inherent difficulty in the sale of the asset it has been applied in determining the value of works_of_art and the value of restricted securities see eg estate of o'keeffe v commissioner tcmemo_1992_210 in regard to the young property there is no inherent difficulty in its sale we conclude that a lack of marketability discount is not applicable to the young property petitioner argues that respondent's position is based on the unity of ownership theory ie the theory that because the surviving joint tenant succeeds to the interest of the deceased joint tenant there can be nothing to apply a fractional_interest_discount against we note that the unity of ownership theory has been rejected by the courts as in 680_f2d_1248 9th cir but we do not characterize respondent's position as relying on the unity of ownership theory instead we are looking at the inherent property characteristics of joint_tenancy and the approach taken by congress to value the property under sec_2040 and sec_2031 we conclude that a fractional_interest_discount and a lack of marketability discount are inapplicable to the young property issue sec_6651 sec_6651 imposes an addition_to_tax for the failure_to_file an estate_tax_return within the time prescribed by law including any approved extension the rate of the addition_to_tax i sec_5 percent of the amount of tax required to be shown on the return for each month or fraction thereof that the return is late not to exceed percent in the aggregate however if the delinquency is due to reasonable_cause and not due to willful neglect the addition_to_tax is not imposed as the legal standard for reasonable_cause the regulations call on taxpayers to show that they used ordinary business care and prudence sec_301_6651-1 and proced admin regs willful neglect is defined to mean a conscious intentional failure or reckless indifference 469_us_241 whether petitioner acted with reasonable_cause and not due to willful neglect is a question of fact 100_tc_407 affd in part and revd in part 51_f3d_597 5th cir petitioner bears the burden of showing that that the failure did not result from willful neglect and that the failure was due to reasonable_cause rule a united_states v boyle supra pincite sec_6018 provides that an estate_tax_return shall be made if the gross_estate at the death of a citizen or resident exceeds dollar_figure sec_6075 provides that the estate_tax_return shall be filed within months after the date of the decedent's death generally an extension to file cannot exceed months sec_6081 decedent died on date petitioner was granted an extension to file the estate_tax_return until date however petitioner did not file the return until date as a result of filing the estate_tax_return more than months late petitioner is subject_to a 25-percent addition_to_tax unless the delinquency was due to reasonable_cause and not due to willful neglect in order to avoid the penalty petitioner's argument is based on yang's claim that she relied on the accountant wang's advice according to yang wang stated that the estate_tax_return might be required depending on the value of the oak tree inn with litigation pending in regard to the oak tree inn wang in suggested that an extension to file be submitted which was ultimately granted extending the filing_date until date later in the summer of wang told yang that no estate_tax_return would be due then according to yang b ased upon mr wang's advice that the estate_tax_return would probably not be required i did not ask him again about the matter i felt that i could rely on mr wang's advice because of his education apparent competency and our longstanding and mutually productive relationship petitioner contends that respondent did not present any evidence to contradict that she reasonably relied upon her accountant's advice however as we have noted the burden_of_proof is on petitioner to establish that the failure did not result from willful neglect and that the failure was due to reasonable_cause in light of this burden we note that petitioner did not call the accountant to testify to corroborate yang's testimony see 6_tc_1158 affd 162_f2d_513 10th cir in light of yang's uncorroborated testimony we consider the following facts to evaluate whether petitioner has met the burden of proving that yang reasonably relied upon the accountant's advice the executrix yang admitted that she knew that decedent's assets totaled more than dollar_figure at his death this clearly meets the filing threshold as required_by_law petitioner contends that the executrix relied upon the accountant's statement that the estate_tax_return would probably not be required to support its position petitioner relies on united_states v boyle supra pincite in boyle the executor argued that the failure_to_file the return was due to reasonable_cause reliance on his attorney id pincite the supreme court noted that engaging an attorney to assist in the probate proceedings is plainly an exercise of the ordinary business care and prudence as described by the regulations id pincite the court continued to say when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney by contrast one does not have to be a tax expert to know that tax returns have fixed filing dates and that taxes must be paid when they are due in short tax returns imply deadlines reliance by a lay person on a lawyer is of course common but that reliance cannot function as a substitute for compliance with an unambiguous statute id pincite the court held that reliance on an agent was not reasonable_cause for failing to perform a nondelegable duty_of filing the return id pincite when a taxpayer shows that he reasonably relied on the advice of an accountant or attorney even when such advice turned out to be mistaken courts have frequently held that such reliance constitutes reasonable_cause if the executor did not merely assign the nondelegable duty to file to the attorney or accountant 98_tc_294 to support its position of reliance on wang's erroneous advice petitioner cites the following cases estate of la meres v commissioner supra housden v commissioner tcmemo_1992_ and 71_tc_324 in all three cases the court found that the taxpayer's good_faith reliance on the attorney's erroneous advice constituted reasonable_cause these cases were distinguishable from boyle and other cases in which the taxpayer simply delegated all responsibility for filing to an agent estate of la meres supra pincite in estate of dipalma the attorney for the estate led the executrix to believe that pending litigation justified delaying the filing of the estate_tax_return petitioner compares this to the present situation where wang advised petitioner that no estate_tax_return would be due because of the oak tree inn litigation the inquiry is whether petitioner relied in good_faith on the accountant's advice with respect to the filing requirement the principal difficulty which we have with petitioner's arguments is that the objective evidence does not necessarily lead us to the conclusion that yang was unaware that the return was due see estate of la meres supra pincite examining the chronology of events we note that decedent died on date on date petitioner filed for an extension of time to file and to pay the estate_tax to date on date respondent approved the estate's application_for extension of time to file and pay according to yang in the summer of wang told yang that a return would not be due and as a result of this statement yang did not ask wang about the matter again however this contradicts the events that transpired in prior to the lapse of the first extension before date yang as the executrix filed an application_for a second extension of time to file the return to date but respondent denied the extension of time to file on date as a result the executrix knew that the second request was denied resulting in the return being due by date this is distinct from the facts presented in estate of la meres where the respondent did not notify petitioner about the denial of the second extension until the audit id pincite we think a prudent taxpayer upon notification that the second extension was denied would have inquired further and would not have relied upon wang's statement that a return would not be due further while in yang's affidavit she stated that she relied on wang's advice because of his education apparent competency and our longstanding and mutually productive relationship her testimony at trial was less persuasive during trial yang testified that wang had performed tax services for the youngs but she was unaware of wang's educational background such as where he attended school and whether he had a master's degree in taxation while yang was aware that wang was a certified_public_accountant her testimony was unclear whether she based her reliance on that fact see 21_tc_1012 affd 225_f2d_629 10th cir accordingly we hold on this record that petitioner has not carried its burden_of_proof that the delinquent filing of the estate_tax_return was due to reasonable_cause and not to willful neglect therefore petitioner is liable for the addition_to_tax under sec_6651 to reflect the foregoing decision will be entered under rule
